Citation Nr: 1717335	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  06-11 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to November 10, 2007, to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).

2.  Entitlement to a rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a compensable rating for malaria.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2010, the Board recognized that entitlement to a TDIU had been raised in connection with the Veteran's claim for an increased rating for service-connected PTSD pursuant to the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).

In April 2009, the Veteran testified before a Veterans Law Judge that is no longer at the Board; a transcript is of record.  The Veteran declined another hearing in May 2010.

This case was previously before the Board in August 2010, October 2011, February 2012, and July 2012, when it was remanded for additional development.  

Following the development requested by the Board in the July 2012 remand, in a March 2013 rating decision, the agency of original jurisdiction (AOJ) granted entitlement to a TDIU, effective November 1, 2007.  However, a TDIU is still available prior to November 1, 2007.  Because the Veteran's claim for an increased rating for service-connected PTSD was received on August 24, 2004, and because his claim for a TDIU stems from that August 2004 claim, the Board finds that the issue on appeal is appropriately characterized as entitlement to a TDIU prior to November 1, 2007, to include whether referral for extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) (2016).  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

TDIU

In order to establish a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As noted above, in March 2013, entitlement to a TDIU was granted, effective November 1, 2007.

When a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one disability and it is rated as 60 percent disabling or more, or, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

In this case, prior to November 1, 2007, the Veteran was service-connected disabilities were PTSD, rated as 30 percent from August 24, 2004, and 50 percent from June 1, 2006 (exclusive of the periods for which temporary total ratings were assigned under 38 C.F.R. § 4.29 (2016); and malaria, rated as noncompensable.  His combined rating was 30 percent from August 24, 2004, and 50 percent from June 1, 2006 (exclusive of the periods for which temporary total ratings were assigned under 38 C.F.R. § 4.29.  Therefore, prior to November 1, 2007, the Veteran did not meet the minimum schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).

However, while the Veteran did not meet the schedular criteria prior to November 1, 2007, there is evidence that calls into question his ability to secure or follow substantially gainful employment due to his service-connected disabilities, including a July 2011 statement from Dr. C.W. who opined that the Veteran's PTSD rendered him unable to secure substantially gainful employment dated back to 2004.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extra-schedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  However, the Board does have the authority to decide whether a claim should be referred to the Director, Compensation Service.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

With respect to the assignment of a TDIU under the provisions of 38 C.F.R. § 4.16(b), the Board finds that the Veteran's claim should be submitted to the Director, Compensation Service, for a determination as to whether a TDIU should be awarded prior to November 1, 2007, on an extra-schedular rating basis.  The Board finds that the medical and lay evidence discussed above provides plausible evidence that the Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected PTSD as early as 2004.  Accordingly, the Board finds that the claim should be submitted to the Director, Compensation Service, for extra-schedular consideration of a TDIU under 38 C.F.R. § 4.16(b).

Increased Ratings for PTSD and Malaria

As noted in both the February 2012 and July 2012 remands, following the Board's October 2011 decision that denied entitlement to a rating in excess of 70 percent for service-connected PTSD from November 1, 2007, the RO issued a supplemental statement of the case in December 2011 adjudicating the issues of entitlement to a compensable rating for malaria and entitlement to a rating in excess of 70 percent for PTSD. However, a supplemental statement of the case may not announce the RO's initial decision on a matter, and neither issue was addressed in a rating decision or statement of the case. 38 C.F.R. § 19.31(a); Mayfield v. Nicholson, 499 F.3d 1317, 1324 (Fed. Cir. 2007).  In a December 2011 statement, the Veteran's representative requested that the statement be considered a VA Form 9 (substantive appeal) of the December 2011 supplemental statement of the case.

In both the February 2012 and July 2012 remand, the Board referred these claims to the AOJ for appropriate action.  However, after both remands, the AOJ merely issued a supplemental statement of the case in March 2013 addressing both issues.  In June 2016, the AOJ certified both claims to the Board.

Given that the Board has attempted twice to refer these claims for appropriate action, and to ensure that the Veteran is afforded due process on his claims, the Board is directing the AOJ to adjudicate these claims in the first instance via a rating decision. 



Accordingly, the case is REMANDED for the following action:

1. Issue a rating decision (not a supplemental statement of the case) adjudicating the claims of entitlement to a rating in excess of 70 for service-connected PTSD and entitlement to a compensable rating for malaria. The adjudication must advise the Veteran of the reason for the decision; the date the decision will be effective; the right to a hearing in the matter; the right to initiate an appeal by filing a notice of disagreement which will entitle him to a statement of the case for assistance in perfecting an appeal; the periods in which an appeal must be initiated and perfected; and, if the claim is denied, include a summary of the evidence considered.  The claims should only be returned to the Board if the Veteran perfects an appeal following the issuance of the statement of the case.

2.  Refer this case to the Director, Compensation Service, for consideration of assignment of an extra-schedular TDIU prior to November 1, 2007, under the provisions of 38 C.F.R. § 4.16(b).  The standard of review is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim of entitlement to a TDIU prior to November 1, 2007, should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


